Case 2:17-cv-12179-SDW-LDW Document 67 Filed 02/06/19 Page 1 of 1 PageID: 438




                                                           LAW OFFICES OF
                                                ROBERT D. ARENSTEIN
                                                691 Cedar Lane, Teaneck, New Jersey 07666
                                                             (201) 836-9648
                                                           Fax: (212) 370-5822
     ROBERT D. ARENSTEIN                                                                              NEW YORK OFFICE
     MEMBER OF N.Y., N.J. FLA., AND D.C. BARS                                                         295 Madison Aye, 16th Fl
                                                                                                      NewYork, New York 10017
                                                                                                      (212) 679-3999




                                                                                             February 5, 2019

     Honorable Susan D. Wigenton
     Martin Luther King Bldg and US Courthouse
     50 Walnut St
     Newark, NJ 07101

     Re: Gerval vs Gonzalez                                                                 Docket #: 17-cv-12 179

     Dear Judge Wigenton:

        I am scheduled to out of the country from February 11, 2019 to February 28, 2019
     and respecifully ask that the return motion scheduled by clerk be adjourned to a day
     after March 11, 2019 so I can properly respond to motion papers.

       I am attending the meeting of the International Academy of Family Lawyers in
     Melbourne, Australia and as I am on board of Governors




     Thank you for your consideration,




     Respectfully submitted,


     Robert D. Arenstein
